Order filed, June 30, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00515-CV
                                 ____________

        IN THE INTEREST OF J.A.T., A MINOR CHILD, Appellant



                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 74447


                                     ORDER

      The reporter’s record in this case was due June 22, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Renee Rape, the court reporter, to file the record in this appeal
within 10 days of the date of this order.

                                  PER CURIAM